Citation Nr: 1115644	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-45 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.

3.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to a disability rating in excess of 10 percent for right upper extremity peripheral neuropathy.

5.  Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to April 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In an October 2008 rating decision, the RO granted service connection for erectile dysfunction at a noncompensable disability rating.  In an August 2009 rating decision, the RO denied service connection for hypertension, granted service connection for left upper extremity peripheral neuropathy at a 10 percent disability rating, and continued the 10 percent disability ratings for right upper extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy.

As support for his claims, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in December 2010.  The transcript of the hearing has been associated with the claims file and has been reviewed.

In January 2011, the Veteran directly submitted to the Board additional evidence regarding his claims.  The agency of original jurisdiction (AOJ) has not considered this evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, during the aforementioned December 2010 Travel Board hearing, the Veteran indicated that his psychiatrist, B. Mundy, M.D., had opined that the Veteran's hypertension is secondary to his service-connected PTSD.  This nexus opinion is relevant to the Veteran's claim for service connection for hypertension, and the AOJ should attempt to obtain this statement.  Further, the Board notes that no post-service treatment records dated after October 2010 have been associated with the claims file.  These treatment records may be relevant to the Veteran's claims.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38
 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  The AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain the statement from the Veteran's psychiatrist and the records of treatment.

Next, a remand is necessary to obtain a VA examination and a nexus opinion concerning the relationship between any hypertension and the Veteran's active military service, including whether any hypertension is secondary to the service-connected diabetes mellitus and/or PTSD.  

In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Further, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this regard, it is unclear from a review of the claims file whether the Veteran's hypertension was diagnosed prior to, or after, his diagnosis of diabetes mellitus.  However, the Veteran has indicated that his diabetes mellitus and hypertension were diagnosed at approximately the same time.  See December 2010 Travel Board hearing transcript.  Moreover, he has testified that it is the opinion of his psychiatrist that his service-connected PTSD caused or aggravated his hypertension.  Thus, a remand is necessary for a complete VA examination of the Veteran's hypertension to determine whether any such disorder is caused or aggravated by his service-connected diabetes mellitus, PTSD, or his military service.

Next, an updated VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected erectile dysfunction.  A review of the claims file reveals that the most recent formal VA examination of the Veteran's erectile dysfunction was conducted in October 2008.  Thereafter, the Veteran complained that the medication he was prescribed for his erectile dysfunction was ineffective and that no VA medical personnel has yet to speak with him regarding this matter.  He also indicated that he has a deformity of his penis, but he has not been checked medically for the deformity.  See December 2010 Travel Board hearing transcript.  

Finally, another VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected peripheral neuropathy of the bilateral upper and bilateral lower extremities.  In this regard, while the Veteran was provided a neurological examination in January 2010, the Board finds this examination to be inadequate.  Specifically, the January 2010 VA examination failed to provide a detailed discussion of all manifestations of the Veteran's peripheral neuropathy in all four extremities, including whether any existing peripheral neuropathy is mild, moderate, moderately severe, or severe in its level of severity.  Thus, the Board finds that another VA examination is necessary to provide a clearer picture of the current nature, extent, and severity of the service-connected peripheral neuropathy of the bilateral upper and bilateral lower extremities.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he had any relevant treatment at a VA medical facility (VAMC) since October 2010.  If so, obtain all pertinent records of any medical treatment from the appropriate VAMC dated from October 2010 to the present.  

Also, afford the Veteran an opportunity to identify any non-VA treatment records.  If any private treatment records exist, the AOJ also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  

The AOJ also should request from the Veteran authorization to release the nexus opinion statement with regard to his hypertension and PTSD from his treating psychiatrist, B. Mundy, M.D. 

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current hypertension.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have hypertension?

(b)  If so, is the Veteran's current hypertension at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus and/or service-connected PTSD?

(c)  Alternatively, if the VA examiner finds that the Veteran's hypertension is not due to his service-connected diabetes mellitus or PTSD, the VA examiner is requested to state whether the Veteran's hypertension is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus or his service-connected PTSD, or both?  

(d)  Or, is it at least as likely as not the Veteran's hypertension is otherwise caused or aggravated by his military service?

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

3.  Schedule the Veteran for a VA examination, by an appropriate specialist to determine the current nature and severity of his service-connected erectile dysfunction.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology, including any type of penile deformity and loss of erectile function.

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

4.  Also schedule the Veteran for a VA neurological examination, by an appropriate specialist, to determine the current severity of the service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary, including an electromyography (EMG).  The examiner is asked to identify and describe any current symptomatology, including, with regard to the upper extremities, any atrophy of the muscles, any abnormality with any of the fingers, any reduced range of motion, weakness, or paralysis.  The results of any sensory, reflex, and motor examinations provided also should be reported.  The examiner also should indicate whether the Veteran's peripheral neuropathy of the upper extremities is mild, moderate, or severe in each upper extremity.

With regard to the lower extremities, the examiner also should identify and describe any current symptomatology, including any muscular atrophy, weakness, any dangling or drops of the foot, and whether any such symptomatology represents mild, moderate, moderately severe, or severe paralysis of each lower extremity.  The results of any sensory, reflex, and motor examinations provided also should be reported.  

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for higher ratings.  

4.  Readjudicate the Veteran's claim for service connection for hypertension; including as secondary to service-connected diabetes mellitus and service-connected PTSD; claim for an initial compensable disability rating for erectile dysfunction; claim for an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy; claim for a disability rating in excess of 10 percent for right upper extremity peripheral neuropathy; claim for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy; and claim for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy in light of the VA examinations provided and any additional evidence received since the February 2010 SOC and SSOC.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


